NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


                                 :
JAY BONANZA BRILEY,              :
                                 :     Civ. Action No. 16-5571 (RMB)
                  Petitioner,    :
                                 :
          v.                     :          OPINION
                                 :
MR. ORTIZ, Warden,               :
FCI Fort Dix,                    :
                                 :
                  Respondent.    :
                                 :


BUMB, District Judge

     This matter comes before the Court upon Petitioner Jay Bonanza

Briley’s (“Briley”) Motion for Relief from Order and Opinion, Dated

April 21, 2017 (“Second Mot. for Reconsideration,” ECF No. 47.)

For the reasons discussed below, the Court denies Briley’s second

motion for reconsideration.

I.   BACKGROUND

     On   September    13,   2016,   Petitioner   Jay   Bonanza   Briley

(“Briley”), incarcerated in FCI Fort Dix, in Fort Dix, New Jersey,

filed a petition for writ of habeas corpus under 28 U.S.C. § 2241.

(Pet., ECF No. 1.) Briley contended that Federal Bureau of Prisons

(“BOP”) staff improperly renewed a “Greater Security Management

Variable” (“MGTV”) and later improperly applied a “Public Safety
Factor” (“PSF”) to his security classification, precluding him

from transferring to a minimum-security prison camp. (Pet., ECF

No. 1, ¶¶14, 16, 19, 25-27.) Briley sought immediate release to a

residential   reentry    center   (“RRC”),    and     participation      in   the

Veteran    Outreach   Treatment   Program     and     the   Veterans     Reentry

Program. (Id., ¶33.) He further sought one-year early release based

on his RDAP treatment.       (Id., ¶34.)

     On April 21, 2017, this Court dismissed Briley’s § 2241

petition, holding Briley’s claims that the Federal Bureau of

Prisons (“BOP”) staff improperly renewed a MGTV and improperly

applied a PSF to his security classification are not cognizable

under 28 U.S.C. § 2241. (Opinion, ECF No. 31 at 12-13, citing

Mundo–Violante, 654 F. App’x 49, 51 (3d Cir. 2016) (“neither BOP

policy nor the Due Process Clause gives a prisoner a liberty

interest in a particular housing location or custody level while

under the jurisdiction of correctional authorities”) (citations

omitted); Briley III, 632 F. App’x at 85 (noting that inmates have

no constitutional right to a particular security classification);

Anguiano-Sanchez v. Zickefoose, No. 12-0477 (RMB), 2013 WL 356012,

at *3 (D.N.J. Jan. 29, 2013) (same); Ford v. Hughes, No. 11-7029

(RMB), 2012 WL 3228714, at *3 (D.N.J. Aug. 3, 2012) (same)).

     The    Court     also   dismissed      without     prejudice      Briley’s

unexhausted    claims   concerning    RRC    placement      and   RDAP    early

release. (Id. at 13, 14.) Briley filed a notice of appeal to the

                                     2
Third Circuit Court of Appeals on May 5, 2017, and the Third

Circuit affirmed the judgment of the District Court on August 15,

2017. (ECF Nos. 33, 44).

        On   May   9,   2017,   Briley       filed   his     first    motion      for

reconsideration (ECF No. 34), which he amended on May 30, 2017.

(ECF No. 38.) The Court found reconsideration was not warranted

based on the documents filed in Docket Entry 25 or the May 3, 2017

response from Briley’s probation officer because Briley’s claims

challenging his security classification were simply not cognizable

under 28 U.S.C. § 2241. (Opinion, ECF No. 45 at 5-6 citing Briley

v. Att. Gen. U.S., 632 F. App’x 84, 85 (3d Cir. 2016) (dismissing

Briley’s security classification claim in prior habeas petition);

Briley, No. 17-2029, 2017 WL 3483166, at *2 (“Briley's instant

claims—that the BOP staff improperly renewed a MGTV and improperly

applied a PSF to his security classification—are not cognizable in

a § 2241 petition because he does not challenge the basic fact or

duration of his imprisonment.)

        In Briley’s instant motion for reconsideration, he alleges

newly    discovered     evidence   that      Attorney      Edward    J.   Dimon   of

Carluccio, Leone, Dimon, Doyle & Sacks, LLC agreed to represent

Briley in this action. (Second Mot. for Reconsideration, ECF No.

47.) Petitioner did not know Mr. Dimon had agreed to represent him

until Petitioner’s wife sent a copy of the contract to him at FCI

Fort Dix. (Id.) Briley signed the contract on April 21, 2017. (Id.)

                                         3
II.   DISCUSSION

      A.   Standard of Review

      In the District of New Jersey, motions for reconsideration

are governed by Local Civil Rule 7.1(i), which provides:

           Unless otherwise provided by statute or rule
           (such as Fed. R. Civ. P. 50, 52 and 59), a
           motion for reconsideration shall be served and
           filed within 14 days after the entry of the
           order or judgment on the original motion by
           the Judge or Magistrate Judge. A brief setting
           forth concisely the matter or controlling
           decisions which the party believes the Judge
           or Magistrate Judge has overlooked shall be
           filed with the Notice of Motion.

      The purpose of a motion for reconsideration is to present

newly discovered evidence or to correct manifest errors of law or

fact. Howard Hess Dental Laboratories Inc. v. Dentsply Intern.,

Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max's Seafood Café

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (quoting Harsco

Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)).

           Accordingly, a judgment may be altered or
           amended if the party seeking reconsideration
           shows at least one of the following grounds:
           (1) an intervening change in the controlling
           law; (2) the availability of new evidence that
           was not available when the court granted the
           motion for summary judgment; or (3) the need
           to correct a clear error of law or fact or to
           prevent manifest injustice.”

Howard Hess Dental Laboratories Inc., 602 F.3d at 251.




                                 4
     B.    Analysis

     Reconsideration        is   not   warranted     based    on    Mr.   Dimon’s

contract   with     Briley.      Briley’s     challenge      to    his    security

classification simply is not cognizable under 28 U.S.C. § 2241.

See Briley v. Att. Gen. U.S., 632 F. App’x 84, 85 (3d Cir. 2016)

(dismissing Briley’s security classification claim in prior habeas

petition); Briley, No. 17-2029, 2017 WL 3483166, at *2 (“Briley's

instant claims—that the BOP staff improperly renewed a MGTV and

improperly applied a PSF to his security classification—are not

cognizable in a § 2241 petition because he does not challenge the

basic fact or duration of his imprisonment.)

III. CONCLUSION

     For   the    reasons    discussed      above,   the   second    motion   for

reconsideration is denied.

An appropriate Order follows.

Dated: January 4, 2019

                                             s/Renée Marie Bumb
                                             Renée Marie Bumb
                                             United States District Judge




                                        5
